               Case 21-30409-mvl11 Doc 4 Filed 03/10/21                           Entered 03/10/21 17:05:45                         Page 1 of 2

      Fill in this information to identify the case:

                    Electrotek Corporation
      Debtor name __________________________________________________________________

                                              Northern District of Texas
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                          Check if this is an
                                    21-30409-mvl
      Case number (If known):      _________________________                                                                                  amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                        12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete              Name, telephone number,     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code        and email address of        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                creditor contact            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                            professional          unliquidated,   total claim amount and deduction for value of
                                                                            services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                  Total claim, if    Deduction for       Unsecured
                                                                                                                  partially          value of            claim
                                                                                                                  secured            collateral or
                                                                                                                                     setoff
     Kinwong Electronic Ltd.
1    19/FL, Block C, Tiely Central Plaza
     No. 3 Haide Road, Nashan District
                                                                                                                                                       1,563,251.89
     Shenzhen, China


     Sid Grinker Restoration Inc
2    1719 Vel R Phillips Ave
     Milwaukee, WI, 53212
                                                                                                                                                       117,958.84


     WE Energies
3    PO Box 90001
     Milwaukee, WI, 53290-0001
                                                                                                                                                       80,454.09


     Insulectro
4    Attn: Credit Department
     20362 Windrow Drive                                                                                                                               76,739.55
     Lake Forest, CA, 92630


     North Central Insulation
5    PO Box 91
     Eau Claire, WI, 54702                                                                                                                             76,000.00


     Yan Tat Technology Limited
6    co Euler Hermes Collection
     800 Red Brook Blvd - Ste 400 C                                                                                                                    74,536.38
     Owings Mills, MD, 21117


     Woods & Associates
7    2512 Clearbrook Drive
     Arlington Heights, IL, 60005-4652                                                                                                                 65,617.47


     Uyemura International Corp
8    PO Box 60217
     Los Angeles, CA, 90060-0217                                                                                                                       45,918.28




    Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                               page 1
                Case 21-30409-mvl11 Doc 4 Filed 03/10/21                          Entered 03/10/21 17:05:45                          Page 2 of 2

                      Electrotek Corporation                                                                              21-30409-mvl
    Debtor           _______________________________________________________                      Case number (if known)_____________________________________
                     Name




     Name of creditor and complete             Name, telephone number,      Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code       and email address of         (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact             debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                            professional           unliquidated,   total claim amount and deduction for value of
                                                                            services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff
     Rogers Corporation
9    26995 Network Place
     Chicago, IL, 60673-1269                                                                                                                             40,580.97


     Orbotech Inc.
10 Dept. LA 24620
     Pasadena, CA, 91185-4620                                                                                                                            38,750.00



     Oak Creek Water & Sewer
11 PO Box 673115
     Chicago, IL, 60695-3215                                                                                                                             37,637.18


     Macdermid Inc.
12 Mail Code 5283
     PO Box 660367                                                                                                                                       36,070.95
     Dallas, TX, 75266-0367


     Veolia Environmental Services
13 PO Box 73709
     Chicago, IL, 60673-7709                                                                                                                             25,764.97


     Arlon Electronic Materials
14 9433 Hyssop Drive
                                                                                                                                                         25,423.30
     Rancho Cucamonga, CA, 91730

     MRA the Management Association
15 N19W 24400 Riverwood Drive
     Waukesha, WI, 53188
                                                                                                                                                         24,183.75


     Shenzhen Huafeng EEDM Co LTD
16 1-4F B, Yuehua Industrial Zone
     Yuehua Road, Shangmelin                                                                                                                             22,243.09
     Futain District Shenzhen

     Pieper Electric Inc.
17 PO Box 88601
     Milwaukee, WI, 53288-8601                                                                                                                           21,495.22


     Valley Labs Inc
18 3529 Old Conejo Droad
     Suite 112                                                                                                                                           20,196.00
     Newbury Park, CA, 91320

     Artnet Pro Inc.
19 2315 Paragon Drive
     San Jose, CA, 95131
                                                                                                                                                         20,000.00


     Taiyo America Inc
20 2675 Antler Drive
     Carson City, NV, 89701                                                                                                                              19,045.80




    Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2
